PER CURIAM
We affirm appellant’s conviction for buying, receiving, and/or aiding in the concealment of stolen property. His first point, claiming error in certain comments made by the prosecutor, is not preserved for appeal under Clark v. State, 363 So.2d 331 (Fla.1978) because he did not move for a mistrial. His second point, alleging that the court should have instructed the jury on the law relating to circumstantial evidence, is controlled by this court’s decision in Boyd v. State, 122 So.2d 632 (Fla. 1st DCA 1960) since the state did not rely solely on circumstantial evidence to support the conviction.
AFFIRMED.
McCORD, C. J., and BOOTH and LARRY G. SMITH, JJ., concur.